952 F.2d 1400
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rogelio RAMIREZ-ENFANTE, Defendant-Appellant.
No. 90-50670.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 10, 1992.*Decided Jan. 14, 1992.

Before FARRIS, NOONAN and TROTT, Circuit Judges.


1
ORDER**


2
Rogelio Ramirez-Enfante appeals his sentence for conviction of conspiring to transport illegal aliens, in violation of 18 U.S.C. § 371 and 8 U.S.C. § 1324(a)(1)(B).   In open court Ramirez-Enfante waived his right to appeal.   Consequently, this appeal must be dismissed.   United States v. Navarro-Botello, 912 F.2d 318, 321-22 (9th Cir.1990).


3
This appeal is DISMISSED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3